December 22, 2006


Mr. Bryan W. Scott
5018 Opal Falls Lane
Katy, TX 77494
Mr. Gregory R. Ave
Walters, Balido & Crain, L.L.P.
900 Jackson Street, Suite 600
Dallas, TX 75202

RE:   Case Number:  04-0537
      Court of Appeals Number:  07-03-00170-CV
      Trial Court Number:  31,677

Style:      LILITH BRAINARD, ET AL.
      v.
      TRINITY UNIVERSAL INSURANCE CO.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in  the  above-referenced  cause.   (Justice  O'Neill  and  Justice
Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp  |
|   |Ms. Gaye        |
|   |Honderich       |